                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES E. MEYER,                                               CIVIL ACTION
                         Plaintiff,

                 v.

 DELAWARE VALLEY LIFT TRUCK,                                    NO. 18-1118
 INC., et al.,
               Defendants.

                                      MEMORANDUM OPINION

        This case involves a family business that, for years, was amicably owned and operated by

two brothers, Plaintiff James E. Meyer (“Jim”) and Defendant John W. Meyer (“Jack”). Then

things turned sour. One brother, Jack, ousted the other brother, Jim, giving rise to this suit by

Jim against Jack, the company, and the law firm retained in connection with the ouster. Now

pending are the parties’ cross motions for summary judgment.

   I.      BACKGROUND

        The details of this dispute remain hotly contested, but the essential facts are these.

Defendant Delaware Valley Lift Truck, Inc. (“DVLT”) is a closely-held corporation that sells,

rents, and services forklifts and material handling equipment. Jack and Jim’s father, John C.

Meyer (“John Sr.”), founded the business in 1985. Jack began working for his father that same

year. Jim joined in or around 1997 as a service and rental manager. At that time, John Sr. was

DVLT’s sole shareholder, holding 1000 shares. In 1999, John Sr. gave Jack and Jim 100 shares

each. By 2005, each brother had a 50% interest in DVLT.

        The business was successful: In 2006, Jack and John Sr. purchased property for DVLT’s

expanding operations, which they leased to the company for $10,000 per month. Around this

time (the parties dispute the exact date), Herbert Fineburg was hired to serve as DVLT’s
corporate counsel. In an effort to improve the company’s corporate governance documents,

Fineburg prepared an interim shareholders’ agreement which was executed by Jack, Jim, and

John Sr. in August of 2007.

       On February 1, 2008, Jack and Jim entered into a new shareholders’ agreement (the

“Shareholders’ Agreement” or “Agreement”), the terms of which form the heart of the present

dispute. The Agreement identifies Jack, Jim, and John Sr. as DVLT’s Board of Directors, and

names Jack as DVLT’s President and Jim as DVLT’s Secretary/Treasurer. Most relevant here,

Paragraph 26 of the Agreement requires that all “major decisions of the Corporation shall require

[the] unanimous consent” of Jack and Jim and, should the brothers fail to agree on a major

decision, provides the following procedure for resolving the deadlock:

              In the event of a disagreement between the Shareholders that cannot
              be resolved, the Shareholders agree that [John Sr.], who may consult
              with Don Fork, shall resolve such disagreement. In the event [John
              Sr.] is unavailable in the event of disagreement, Don Fork shall
              resolve such disagreement; otherwise, arbitration under Paragraph
              23 hereof shall control.

The Agreement contains no other guidance for resolving shareholder disputes.

       Although the brothers were apparently adept, for a time, at working together to resolve

any differences of opinion, a series of events would bring the Agreement’s dispute resolution

provision front and center. In early 2016, Jack was diagnosed with kidney cancer, requiring

extensive treatment. To help run the company during Jack’s illness, DVLT hired as its sales

manager Sydney Eick. In April 2016, while Jack was recovering from a cancer-related surgery,

Jim and his wife Peggy—who was also a DVLT employee—attended a conference with Eick and

his wife in Atlanta. After the conference, Jack and other DVLT employees observed the

attitudes and behaviors of Jim, Peggy, their daughter, Carlyn (also a DVLT employee), Eick, and

DVLT’s service manager, Michael Cook, becoming openly and increasingly hostile toward Jack.

                                                2
       In January 2017, Jack and Eick went to China to negotiate a business deal which

ultimately fell through. One of DVLT’s outside vendors who was present during the

negotiations submitted a formal complaint suggesting that Eick had conducted himself

unprofessionally and was directly responsible for the failed deal. Meanwhile, the atmosphere at

DVLT continued to curdle. Jack testified that he and John Sr. attempted to meet with Jim in

May and June of 2017 concerning Eick and the work environment at DVLT, to no avail. In late

June, Jim, Peggy, and Carlyn were set to take a vacation. Jim suspected that Jack might, in his

absence, fire Eick. So, before leaving, he expressly told his father “if Syd goes, I go.”

       Jim’s qualms were correct. While he and his family were on holiday, Jack sought

Fineburg’s guidance in terminating both Eick and Cook. Fineburg referred Jack to attorney

Barry Penn. On June 29, 2017, Jack executed an engagement letter retaining Penn to represent

DVLT in connection with “pending employee and shareholder issues.” Penn met with Jack and

John Sr. that same day. According to John Sr., during this meeting, Penn asked for his position

regarding Jack’s decision to fire Eick and Cook, and John Sr. informed Penn that he “approved

of Jack’s decision to do what he had to do that was best for the company and the employees” and

“supported any decision Jack made regarding whether or not Jim would continue working at

DVLT.” That afternoon, Eick and Cook were terminated. DVLT’s locks were changed

immediately following the terminations.

       The next day Jim learned of the terminations and phoned Jack and John Sr. to talk about

it. An argument ensued. On July 1, Penn sent Jim a letter on behalf of DVLT requesting that he

“appear for a special meeting in [Penn’s] office on Wednesday, July 5, 2017.” It stated:

               The purpose of the meeting will be to provide you with keys to the
               building and to decide upon your further future involvement in
               DVLT. It is the hope of Jack that you will continue to be employed
               by DVLT for the benefit of the company and its employees.

                                                 3
               However, if that is not feasible then you will be treated in
               accordance with the terms and conditions set forth in the
               Shareholders’ Agreement[.]

The letter also suspended Peggy and Carlyn indefinitely from their employment with DVLT.

       The “special meeting” referred to in Penn’s letter did not occur until July 7. The parties

agree that by the end of this meeting, Jim was terminated from DVLT. The details of what

happened during the meeting, however, are a matter of some debate.

       In attendance were Jack, Penn, Jim, and Jim’s personal attorney. John Sr. was not

present. According to Jack and Penn, Jack met with John Sr. immediately before the July 7

meeting, at which time Penn understood that Jack obtained express consent from John Sr. to

terminate Jim if he persisted on advocating for Eick’s reemployment. Jack testified that during

the meeting, Jim “kept telling me everybody’s coming back in the company, there’s nothing you

can do about it. Told me I was going to have to get a court order to get—to keep everybody out

of the company and they’re going to be back there on Monday morning.” As Jack would have it,

because Jim would not move beyond Eick’s reinstatement, he was terminated for failure to act in

the best interest of DVLT.

       Jim remembers things differently. According to Jim, prior to the meeting he had spoken

with John Sr., who expressly told him that he had not been invited to the July 7 meeting and

would not be taking sides between his sons. Moreover, at the beginning of the meeting, Penn

stated that John Sr. had resigned as a DVLT director. When Jim’s counsel suggested that John

Sr. get involved to try and mediate the dispute between the brothers, Penn and Jack informed him

that John Sr. wanted to stay out of the matter. At no point during the meeting did Jack or Penn

inform Jim that John Sr. would be acting as a tiebreaker for any corporate decisions.

       Jim testified that he expressed to Jack his belief that Eick was a valuable asset to DVLT,



                                                4
but that the two did not reach a resolution as to what to do with Eick. He then asked Jack what

was going on with Peggy and Carlyn, to which Jack responded: “they’re fired.” Jim asked what

Jack was planning to do about his wife, Barbara, who was also a DVLT employee. Jack then

became angry, told Penn to “do what we talked about,” and walked out of the room. Jim

testified that he called Jack a coward, at which point Jack stuck his head back in the room and

told Jim he was fired, which conclusion was reiterated by Penn. When Jim protested, he was

told that if he returned to DVLT’s premises, Jack would call the police.

       Shortly thereafter, Penn sent Jim’s counsel a letter which confirmed Jim, Peggy and

Carlyn’s termination. The letter stated that Jim’s “insistence on having [Eick] reinstated as an

employee is a roadblock to any meaningful attempt at a resolution of the present corporate

situation.” It further advised that Jim, Peggy, and Carlyn were not to reenter DVLT’s business

premises.

        On July 11, Penn advised Jim that his termination triggered Paragraph 3 of the

Agreement, which establishes the buyout terms in the event a shareholder is terminated from the

company:

               If the Employment of any shareholder now or hereafter employed
               by Corporation terminates for any reason, other than by Disability,
               death or Retirement, such termination, whether voluntary or
               involuntary, shall be treated as an offer (made on the date of
               termination of employment) to sell all of his Shares and any Shares
               previously transferred by Shareholder to a trust as permitted by
               Paragraph 2(c) at the Purchase Price, as determined under Paragraph
               9(c), first to the Corporation and then, if required, to the Other
               Shareholders under the offering procedures set forth in Paragraphs
               6 and 7 herein.

       The letter also informed Jim that DVLT’s accountant would provide him with its

calculation of the purchase price of his shares. Although the parties proceeded to engage in back

and forth regarding DVLT’s purchase of Jim’s shares, DVLT has not, to date, purchased Jim’s

                                                 5
50% interest in the company.

          Jim commenced this action in March of 2018. Some of Jim’s claims were dismissed on

Defendants’ Rule 12(b)(6) motions, leaving the following: Against DVLT: Appointment of

Custodian under 15 Pa. C.S.A. § 1767(a)(2) (Count I) and Involuntary Winding Up and

Dissolution of DVLT under 15 Pa. C.S.A. § 1981 (Count II). Against Jack: Breach of Fiduciary

Duty (Count V); Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing

(Count VIII); and Waste of Corporate Assets (Count IX). Against the Law Offices of Barry F.

Penn (the “Penn Firm”): Tortious Interference with Contractual Relations (Count X) and Aiding

and Abetting (Count XI).

          The parties entered arbitration later that year, during which DVLT sought enforcement of

the Shareholders’ Agreement’s buyout and purchase price provisions. They filed summary

judgment motions after the arbitration proceedings concluded. Shortly thereafter, DVLT

informed the Court that it had just filed for Chapter 11 bankruptcy. This suit was stayed pending

resolution of the bankruptcy matter, and the parties’ summary judgment motions were dismissed

without prejudice. The Bankruptcy Court quickly dismissed DVLT’s bankruptcy petition,

finding (among other things) that DVLT was in fact a solvent company and that Jack had filed

the petition in bad faith. This action was then removed from the civil suspense docket and the

summary judgment motions were renewed, with each party asserting entitlement to judgment on

all claims.

    II.       LEGAL STANDARD

          “[S]ummary judgment is appropriate where there is no genuine issue as to any material

fact and the moving party is entitled to a judgment as a matter of law.” Alabama v. North

Carolina, 560 U.S. 330, 344 (2010) (citations and internal quotations omitted). In ruling on a



                                                 6
summary judgment motion, a court must “view the facts and draw reasonable inferences in the

light most favorable to the party opposing the summary judgment.” Scott v. Harris, 550 U.S.

372, 378 (2007) (internal quotations and alterations omitted). “A genuine issue is present when a

reasonable trier of fact, viewing all of the record evidence, could rationally find in favor of the

non-moving party in light of his burden of proof.” Doe v. Abington Friends Sch., 480 F.3d 252,

256 (3d Cir. 2007).

   III.      DISCUSSION

             A. Claims Against Jack and DVLT

                     1. Breach of Contract

          As this Court has previously recognized, the legal question at the core of this case is

whether Jim’s firing violated the terms of the Shareholders’ Agreement. See Meyer v. Del.

Valley Lift Truck, Inc., 392 F. Supp.3d 483, 490 (E.D. Pa. 2019). This is a diversity action; thus,

the substantive law of Pennsylvania governs Jim’s claims. See Chamberlain v. Giampapa, 210

F.3d 154, 158 (3d Cir. 2000). In Pennsylvania, when “a written contract is clear and

unequivocal, its meaning must be determined by its contents alone.” Mellon Bank, N.A. v. Aetna

Bus. Credit, Inc., 619 F.2d 1001, 1010 (3d Cir. 1980) (quoting East Crossroads Ctr., Inc. v.

Mellon-Stuart Co., 205 A.2d 865, 866 (Pa. 1965)). Construction of an unambiguous contract is a

job for the court. Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 93 (3d Cir.

2001). If, however, the contract is ambiguous, its terms are to be interpreted by the trier of fact.

Mellon Bank, 619 F.2d at 1011 n.10. A contract’s terms are ambiguous where they are

reasonably susceptible to different constructions and capable of being understood in more than

one sense. St. Paul Fire & Marine Ins. Co. v. Lewis, 935 F.2d 1428, 1431 (3d Cir. 1991).

          The central provision of the Agreement at issue here is Paragraph 26(c) which mandates,



                                                    7
first, “that major decisions of the Corporation shall require unanimous consent of the

Shareholders.” The provision then provides a mechanism for resolving a deadlock between the

brothers: If there is “a disagreement between the [brothers] that cannot be resolved,” then John

Sr., “who may consult with Don Fork, shall resolve the disagreement.” The brothers each

contend that this provision is unambiguous, with Jack arguing that its clear terms authorized

Jim’s termination and Jim arguing that its clear terms were breached. Because the Court finds

Paragraph 26(c) ambiguous as a matter of law, the breach of contract claim will proceed to trial.

        First, the phrase “major decisions of the Corporation” is ambiguous. While the parties do

not seriously dispute that Jim’s termination was a “major decision” given his status as a 50%

owner, 1 Jim contends that all of the termination and suspension decisions leading up to his own

termination—namely, the hiring of the Penn Firm, the terminations of Eick and Cook, and the

suspensions of Peggy and Carlyn—were also “major decisions,” such that Jack breached the

Agreement by making these decisions without Jim’s consent. Jack, on the other hand, contends

that these decisions were made in the ordinary course of business such that he, as the President of

DVLT, was authorized to act without Jim’s input. The Agreement does not define or otherwise

clarify the term “major decision.” Although it would be reasonable to infer that the termination

of any one non-shareholder employee does not constitute a major corporate decision, it would

also be reasonable—given the close relationship between Jim, Eick, and Cook and the various

family ties at issue—to infer that the terminations and suspensions of these particular employees

were in fact major decisions.




1
  To the extent Jim suggests that his termination did not implicate Paragraph 26(c) because the Shareholders’
Agreement does not allow for the termination of a shareholder, this argument is belied by the Agreement’s
provisions expressly concerning a shareholder’s involuntary termination. Paragraph 3(a), specifically, contemplates
the termination of a shareholder’s employment “for any reason” and provides a buyout mechanism in the event a
shareholder is voluntarily or involuntarily terminated.

                                                         8
       The requirement that there be a “disagreement between the [brothers] that cannot be

resolved” is also ambiguous. Although the record indicates that there was significant tension

between the brothers—primarily concerning the continued employment of Eick—reasonable

minds could disagree as to whether this tension had, by the time of Jim’s termination, risen to the

level of an “unresolvable” disagreement. Jack presents evidence that, prior to the July 7 meeting,

Jim refused to participate in a meeting with Jack and John Sr. to discuss Eick’s employment and

expressly told John Sr. “if Syd goes, I go.” At the same time, when Jim’s counsel suggested

during the July 7 meeting that John Sr. get involved to mediate the dispute, his request was

refused. Moreover, pursuant to the Agreement’s terms, an “unresolvable” disagreement between

the brothers triggers the tiebreaking mechanism, requiring John Sr. to step in and resolve the

dispute. In this case, however, Jack never informed Jim that John Sr. would be acting as a

tiebreaker between the brothers. Reasonable minds could disagree as to whether a shareholder

disagreement is truly “unresolvable” where one shareholder is unaware that the tiebreaking

mechanism is about to be employed.

       Finally, and most critically, the requirement that John Sr. “resolve” disagreements

between the brothers is ambiguous. Further, as a factual matter it is unclear from the evidence

whether Jack did step in to resolve any dispute. According to Jack, the Agreement does not

require that John Sr. resolve the brothers’ disagreement in a formal meeting, by a formal vote, or

even in the presence of both shareholders. He points to various affidavits submitted by John Sr.

stating that he and Jack “mutually agreed that any thought of rehiring Mr. Eic[k] was

unacceptable and that if Jim insisted on his rehiring as a condition for working for the Company,

he would be terminated pursuant to Section 3(a) of the Shareholders’ Agreement,” and that John

Sr. “supported any decision Jack made regarding whether or not Jim would continue working at



                                                9
DVLT” and “approved of Jack’s decision to do what he had to do that was best for the company

and the employees.” In short, Jack argues that as long as John Sr. supported his actions, Jack had

the requisite authority to terminate Jim.

          Jim questions the credibility of John Sr.’s affidavits noting that, at the beginning of the

July 7 meeting, Penn and Jack expressly informed him that John Sr. had resigned as a DVLT

director; that, for health reasons, Jack did not want to get John Sr. involved in the brothers’

disagreement; and that John Sr. himself wanted to remain neutral in the matter. Even assuming,

however, that John Sr. did “support[] any decision Jack made regarding” Jim’s future

employment, there is a genuine issue of fact as to whether this “support” constituted a sufficient

“resolution” of the brothers’ disagreement. Given its ordinary definition, to “resolve” means “to

find an answer to” or “to reach a firm decision about” an issue. Resolve, Merriam-Webster,

https://www.merriam-webster.com/dictionary/resolve. Reasonable minds could disagree as to

whether John Sr., by merely supporting any decision Jack was to make, reached a firm decision

about the brothers’ dispute. Moreover, the Agreement does not explain how John Sr. was to

resolve the brothers’ disagreements, except to say that he could consult with Don Fork when

reaching a decision. Although Jack contends that no formal meeting or vote was necessary for

John Sr. to resolve the brothers’ conflict, reasonable minds could also disagree as to whether

John Sr. could permissibly resolve the disagreement without attending the July 7 meeting to

witness the dispute and without expressly telling each of his sons what his decision was on the

matter.

          In sum, because the terms of Paragraph 26(c) are ambiguous, and there is a material

dispute about whether its provisions were triggered or its requirements followed, the merits of

Jim’s breach of contract claim must be determined by a jury.



                                                   10
                    2. Breach of Fiduciary Duty

        In addition to his breach of contract claim, Jim brings a claim against Jack for breach of

fiduciary duty. Specifically, Jim alleges that Jack breached his fiduciary duty to Jim by

“freezing Jim out of DVLT, barring Jim from any participation in the Company, denying Jim of

any benefits of Jim’s ownership interest in DVLT and misusing DVLT’s corporate benefits for

Jack’s benefits.”

        To establish a breach of fiduciary duty, a plaintiff must show: (1) the existence of a

fiduciary relationship; (2) the defendant’s failure to act in good faith and solely for the benefit of

the plaintiff with respect to matters within the scope of that relationship; (3) that the plaintiff

suffered an injury; and, (4) that defendant’s failure to act was a “real factor” in producing the

plaintiff’s injury. Conquest v. WMC Mortg. Corp., 247 F. Supp.3d 618, 633-34 (E.D. Pa. 2017)

(quoting Dinger v. Allfirst Fin., Inc., 82 F. App’x 261, 265 (3d Cir. 2003)). At the threshold,

Jack questions whether he owed Jim a fiduciary duty at all, contending that Pennsylvania does

not recognize a fiduciary relationship between coequal shareholders.

        Jack is correct, to a point: “Pennsylvania appellate courts have explicitly rejected the

notion that an equal shareholder owes a fiduciary duty to a coequal shareholder.” Resh v.

Bortner, 2016 WL 4138638, at *3 (E.D. Pa. Aug. 3, 2016). But what does it mean for

shareholders to be “coequal”? Clearly, shareholders are not “coequal” where one owns more

shares than the other. See Hill v. Ofalt, 85 A.3d 540, 550-51 (Pa. Super. 2014). In this situation,

Pennsylvania courts impose a duty on majority shareholders “to protect the interests of the

minority” shareholder, recognizing that in the absence of this duty, majority shareholders could

“us[e] their power in such a way as to exclude the minority from their proper share of the

benefits accruing from the enterprise.” Ferber v. Am. Lamp Corp., 469 A.2d 1046, 1050 (Pa.



                                                  11
1983) (emphasis omitted) (quoting Hornsby v. Lohmeyer, 72 A.2d 294, 298 (Pa. 1950)).

       Consistent with this reasoning, Pennsylvania courts have also found a fiduciary

relationship between shareholders holding equal shares of the company, where there is other

evidence indicating that one shareholder is “more powerful” or has a greater right of control over

the corporate affairs. See Hill, 85 A.3d at 550; Baron v. Pritzker, 2001 WL 1855054, at *6 (Pa.

Com. Pl. Mar. 6, 2001) (finding fiduciary relationship between two 50% shareholders where one

shareholder had greater voting power than the other). If one shareholder has greater authority

over corporate affairs, that shareholder has a corresponding duty not to abuse their authority to

the other shareholder’s detriment. See Baron, 2001 WL 1855054, at *6 (“Pritzker can dictate to

Baron the manner in which the corporations are to be run. Pritzker owes fiduciary duties to

Baron that prevent Pritzker from using his power in such a way as to exclude Baron from a

proper share of the benefits of the corporations.”).

       Here, the record indicates that the brothers were coequal shareholders prior to Jim’s

ouster. They shared an equal stake in DVLT with each owning 50% of the company. Pursuant

to the Shareholders’ Agreement, they had equal voting power over major corporate decisions.

Moreover, Jim testified that he and Jack had always shared “equal responsibility and authority”

in running DVLT. There is no evidence that Jack exercised greater authority over DVLT’s

affairs than Jim prior to the latter’s ouster; accordingly, there was no fiduciary relationship

between the brothers during this period.

       The period following the ouster is, however, a different matter. At this point, the balance

of power between the brothers clearly shifted, with Jack taking sole control over DVLT’s affairs.

Jim contends that Jack used his greater authority to, inter alia, bar Jim from DVLT’s premises,

deny him a say in running the company, deny him access to corporate records, misappropriate



                                                 12
corporate funds for Jack’s own personal benefit, and initiate bankruptcy proceedings on behalf of

DVLT in bad faith. These actions, if proved, could constitute a breach of fiduciary duty. See

Orchard v. Covelli, 590 F. Supp. 1548, 1557 (W.D. Pa. 1984) (breach of fiduciary duty where

majority shareholder withheld dividends, withheld information relating to the corporation, and

appropriated corporate assets). Jack disputes Jim’s version of events—providing evidence, for

instance, that Jim never attempted to return to DVLT’s premises and that corporate funds were

not misused—and contends that his actions were justified by Jim’s alleged “disloyalty” to the

company, all of which highlight that there are genuine issues of material fact as to whether

Jack’s conduct following Jim’s termination breached a fiduciary duty. 2

         This does not end the matter, however. Jack contends that he could not have breached a

fiduciary duty following Jim’s termination, because Jim was no longer a lawful DVLT

shareholder. 3 Jack argues that, pursuant to Paragraph 3 of the Agreement, Jim’s termination

triggered an offer to sell his shares to the company, which offer was accepted by DVLT. He


2
  Jim’s claims against DVLT request the appointment of a custodian pursuant to 15 Pa. C.S.A. § 1767(a)(2) and
involuntary dissolution of the corporation pursuant to 15 Pa. C.S.A. § 1981. These statutes permit courts to act
where there is evidence that those in control of the corporation have engaged in oppressive conduct. See 15 Pa.
C.S.A. § 1767(a)(2); 15 Pa. C.S.A. § 1981(a)(1). Whether to appoint a custodian or involuntarily dissolve a
corporation are questions for the court to decide. See 15 Pa. C.S.A. § 1767(a); 15 Pa. C.S.A. § 1981(a). But, as
discussed, whether Jack’s actions constituted “oppressive conduct” is a question for the jury. These two claims will
therefore be taken under advisement for decision after a trial on Jim’s breach of contract and breach of fiduciary
duty claims.
3
  Jim responds that this issue was already decided in the parties’ arbitration proceedings. There, the arbitrator—
without interpreting the Agreement’s specific language—found that there was no offer and acceptance relating to the
sale of Jim’s shares. Jim contends that this finding should have preclusive effect here. Normally, “arbitration
proceedings and their findings are considered final judgments for the purposes of collateral estoppel.” Witkowski v.
Welch, 173 F.3d 192, 199 (3d Cir. 1999). Jim has not, however, here met his burden of establishing collateral
estoppel. To establish collateral estoppel, a party must show that: (1) the issue decided in the prior adjudication is
identical to the one presented in the current litigation; (2) there was a final judgment on the merits; (3) the party
against whom collateral estoppel is asserted was a party or is in privity with a party to the prior adjudication; and,
(4) the party against whom collateral estoppel is asserted had a full and fair opportunity to litigate the question in the
prior adjudication. Id. Jim does not mention this standard, let alone explain how its requirements are met. In any
event, the arbitration decision is brief and its reasoning limited; without further information, it is impossible for the
Court “to determine whether [Defendants were] precluded from a full and fair opportunity” to present their claims.
See Holtec Int’l v. ARC Machines, Inc., 2020 WL 5893788, at *5 (W.D. Pa. Oct. 5, 2020). The arbitration
proceedings will therefore not be given collateral estoppel effect.

                                                           13
argues that Jim breached the Agreement’s buyout provision by refusing to accept the purchase

price calculated by DVLT. This argument rests, initially, on Jack’s position that Jim’s

termination was proper. As discussed, this question is one for the jury. Should the jury decide

that Jim’s termination was improper, then the Agreement’s buyout provision was never

triggered. And, even if the jury decide that the termination was proper and that the buyout

procedures of Paragraph 3 were triggered, the evidence of record is that DVLT rejected Jim’s

offer to sell his shares.

        To see why, a closer look at the Agreement’s terms and the parties’ post-termination

conduct is necessary. Paragraph 3 of the Agreement provides that a shareholder’s involuntary

termination “shall be treated as an offer (made on the date of termination of employment) to sell

all of his Shares . . . at the Purchase Price, as determined under Paragraph 9(c).” Once the offer

is made, Paragraph 6 provides DVLT with 30 days to accept or reject the offer. If DVLT fails to

accept the offer within that 30-day period, it “shall be deemed to have rejected the offer.”

        On July 18, 2017—11 days after Jim’s July 7 termination—Penn sent a letter to Jim on

behalf of DVLT advising that the company was “exercis[ing] its option to redeem” Jim’s shares.

The letter provided Jim with DVLT’s calculation of the purchase price of his shares based on its

accountant’s interpretation of Paragraph 9’s purchase price formula, which provides:

                The valuation of Shares redeemed or purchased pursuant to this
                Agreement shall be determined by the CPA in accordance with
                generally accepted accounting principles, consistently applied, and
                shall be based upon the financial statements prepared for the fiscal
                year immediately prior to the offer or deemed offer pursuant to this
                Agreement and shall equal three (3) times EBITDA, adjusted for
                extraordinary items associated with the Offering Shareholder, i.e.,
                to eliminate salary and benefits payable to such Offering
                Shareholder (the “Valuation”). The Purchase Price of Shares
                redeemed or purchased pursuant to this Agreement shall be based
                upon the Valuation as follows:



                                                14
               ...

               (c) The Purchase Price shall be 60% of the Valuation in the event
               termination is due to reasons other than death, Retirement or
               Disability.

By its clear terms, this provision requires that the “valuation of Shares redeemed or purchased

pursuant to this Agreement . . . shall equal three (3) time EBITDA, adjusted for extraordinary

items associated with the Offering Shareholder.” In other words, when a shareholder’s

termination triggers an offer to sell his shares under Paragraph 3, Paragraph 9 requires that the

monetary worth of the offering shareholder’s shares be determined by applying a multiplier of

three to the company’s Earnings Before Interest, Taxes, Depreciation, and Amortization

(“EBITDA”) for the prior fiscal year. The Agreement then requires that this figure—termed the

“Valuation”—be multiplied by 60% to arrive at the “Purchase Price.”

       DVLT’s accountant did not follow this formula. His first step complied with the

Agreement’s terms: He calculated the company’s 2016 EBITDA to be $664,250 and, pursuant

to Paragraph 9, multiplied this figure by three to arrive at $1,992,750, which he labeled the “total

value.” His second step, however, was more problematic: He halved this “total value”

purportedly to account for Jim’s 50% interest in the company. He labeled this figure—

$996,375—the “shareholder value.” Finally, he multiplied this “shareholder value” by 60%, to

arrive at a purchase price of $597,825.

       As Jack himself notes, it is hornbook law that “a reply to an offer which purports to

accept it, but changes the conditions of the offer, is not an acceptance but is a counter-offer,

having the effect of terminating the original offer.” First Home Sav. Bank, FSB v. Nernberg, 648

A.2d 9, 15 (Pa. Super. 1994). Jack agrees that pursuant to the Agreement, Jim’s termination (if

permissible) constituted an offer to sell his shares at the purchase price specified in Paragraph



                                                 15
9(c). Although DVLT purported to accept this offer in its July 18 letter, it in fact “change[d] the

conditions of the offer,” see id., by adding a new term, namely, that the “Valuation” be reduced

by the percentage of the offering shareholder’s interest in the company. The Shareholders’

Agreement provides no basis for this 50% reduction in value. Rather, Paragraph 9

unambiguously contemplates only a two-step formula for arriving at the purchase price: First,

the company must calculate “[t]he valuation of shares redeemed or purchased,” which “shall

equal three (3) times EBITDA, adjusted for extraordinary items associated with the Offering

Shareholder.” Second, this figure must be multiplied by 60%. By adding a new term to this

formula—namely, that the “Valuation” be multiplied by the percentage interest being

redeemed—the July 18 letter constituted not an acceptance of Jim’s offer, but rather a

counteroffer. 4

         Jim’s counsel pointed out DVLT’s error in a July 19 letter. He explained that pursuant to

the clear terms of Paragraph 9(c), the purchase price should have been calculated by multiplying

$1,992,750 (three times EBITDA) by .60, to arrive at a purchase price of $1,195,650. DVLT

forwarded Jim closing documents on July 27 setting the purchase price at $597,825, without

addressing the issues raised by Jim’s counsel. On August 2, Jim’s counsel responded, reiterating

that DVLT’s accountant failed to apply the purchase price formula specified in the Agreement


4
  Jack contends that the company’s interpretation of Paragraph 9 was and remains appropriate because otherwise, a
shareholder holding a 25% interest in the company would be entitled, upon his or her termination, to receive the
same purchase price for her shares as a shareholder holding a 50% interest in the corporation. He suggests that this
is an “absurd result.” The Court disagrees. “‘[I]f the plain meaning of a contract term would lead to an
interpretation that is absurd and unreasonable,’ a court may construe the contract otherwise in order to reach a more
sensible and reasonable result.” Format Corp. v. Widewaters Prop. Dev. Corp., 162 F. App’x 168, 170 (3d Cir.
2006) (quoting Bohler-Uddeholm, 247 F.3d at 96). “[A] facially unambiguous term” does not, however, “become[]
ambiguous if there is any possibly absurd result that might hypothetically occur.” Id. at 171. Rather, to trigger this
rule, “the actual result must be both absurd and unreasonable.” Id. (emphasis added). In other words, in
interpreting a contractual provision the court is not necessarily required to give credence to hypotheticals: Rather it
looks at what actually happened. Relying on the calculation of DVLT’s 2016 EBITDA provided by the company’s
accountant in the July 18 letter, and applying the purchase price formula provided in Paragraph 9, the purchase price
for Jim’s 50% interest should have been $1,195,650. While this is a significant sum, Jack provides no reason to
believe that this figure is absurd or unreasonable.

                                                          16
and advising that Jim would not be transferring his shares. On August 11, DVLT—still relying

on its erroneous interpretation of the Agreement’s purchase price formula—provided a new

purchase price of $636,631.20, which again was rejected. Finally, on August 21, DVLT advised

Jim that the company would not be purchasing his shares under the Shareholders’ Agreement.

         The Agreement provided DVLT thirty days from the date of Jim’s termination to either

accept or reject his offer. This thirty-day period expired on August 6, 2017. At no point during

this time did DVLT accept Jim’s offer, that is, an offer at the purchase price arrived at by the

calculation specified in Paragraph 9(c). Pursuant to the Agreement’s terms, the company’s

failure to accept Jim’s offer constitutes a rejection of the offer. 5 Thus, even assuming Jim was

permissibly terminated, he was not obligated to sell his shares pursuant to the Agreement’s

buyout provision. Because an issue of fact exists as to whether Jack has breached a fiduciary

duty to Jim, this claim will proceed to trial. 6

              B. Claims Against the Penn Firm

         Finally, Plaintiff alleges two intentional torts against the Penn Firm: tortious interference



5
  Paragraph 7 of the Agreement provided Jack with “a period of twenty-five (25) days following the expiration of
the Corporation’s thirty-day period” to accept or reject Jim’s offer. Jack also failed to accept the offer within this
time period.

6
  Jim’s corporate waste claim will, however, be dismissed. The Complaint alleges that Jack’s misappropriation of
corporate funds “constitutes a waste of corporate assets that was detrimental to DVLT” which “resulted in Jim
having the value of his shares in DVLT diminished” and “the loss of dividends and opportunities otherwise due to a
shareholder in a Pennsylvania Close Corporation.” Corporate waste is traditionally a derivative claim, see Baron,
2002 WL 1855054, at *4 (“A claim of corporate waste is ordinarily derivative, because the corporation is the
directly injured party.”), and the injuries alleged by Jim in this claim—as opposed to those alleged in his breach of
fiduciary duty claim—are all derivative, see In re Ressler, 597 F. App’x 131, 137 (3d Cir. 2015) (Krause, J.,
concurring) (diminishment in the value of a shareholder’s investment is a “classic shareholder claim that is barred by
the derivative injury rule”). “To have standing to sue individually, the shareholder must allege a direct, personal
injury—that is independent of any injury to the corporation—and the shareholder must be entitled to receive the
benefit of any recovery.” Id. at 135 (quoting Hill, 85 A.3d at 548). While the parties do not brief the distinction
between direct and derivative claims, the Pennsylvania Superior Court has cautioned against “simply ignor[ing] the
corporate form . . . to ‘treat an action raising derivative claims as a direct action . . . and order an individual
recovery.’” Hill, 85 A.3d at 556 (quoting ALI Principles of Corporate Governance § 7.01(d) (1994)). Because Jim
is not entitled to personally recover for harms suffered directly by DVLT, his corporate waste claim will be
dismissed.

                                                           17
with contract and aiding and abetting breach of fiduciary duty. Both claims are premised on

steps taken by the Penn Firm to assist in terminating Jim’s employment with DVLT.

          In Pennsylvania, “[w]here an attorney represents a client in litigation or during arms’

length negotiations, the public interest demands that attorneys, in the proper exercise of their

functions as such, not be liable to adverse parties for acts performed in good faith and for the

honest purpose of protecting the interests of their clients.” Smith v. Griffiths, 476 A.2d 22, 26

(Pa. Super. 1984). Attorneys may, however, become liable for damages suffered by a third party

if their “conduct is motivated by malice or if [they] commit[] an intentional tort.” Id. “If an

attorney is actuated by malicious motives or shares the illegal motives of his client, he may be

personally liable with the client for damages suffered by a third person as a result of the

attorney’s actions.” Rapid Circuits, Inc. v. Sun Nat’l Bank, 2011 WL 1666919, at *5 (E.D. Pa.

May 3, 2011) (quoting Naughton v. Mercy Hosp., 4 Pa. D. & C.4th 628, 636 (Pa. Com. Pl.

1989)).

          To make out a claim for tortious interference with contract, the plaintiff must establish:

(1) the existence of a contract; (2) purposeful action by the defendant specifically intended to

harm the existing relation; (3) absence of privilege or justification on the part of the defendant;

and, (4) actual legal damage resulting from the defendant’s conduct. Ira G. Steffy & Son, Inc. v.

Citizens Bank of Pa., 7 A.3d 278, 288-89 (Pa. Super. 2010). The Penn Firm argues that Jim fails

to present evidence sufficient to sustain his burden on any of these prongs. Most of these

arguments need not be addressed, however, as Jim fails to offer evidence suggesting that the

Penn Firm’s conduct was motivated by a specific intent to harm him. See Segal v. Strausser

Enters., Inc., 2019 WL 2450416, at *15 (E.D. Pa. June 12, 2019) (“The second and third

elements [of a tortious interference claim] are intertwined and require a showing that the



                                                   18
defendant acted intentionally to harm the plaintiff and that those actions were improper.”).

        Jim contends that he has presented evidence of “purposeful action” by the Penn Firm, to

wit: (1) the July 1, 2017 letter that Penn sent to Jim advising him of Eick and Cook’s

terminations and notifying him that DVLT’s locks had been changed; and, (2) Penn’s

termination of Jim during the July 7 meeting. Both of these acts were performed at the direction

of Penn’s client. Although Jim insists that there is an issue of fact as to whether the Penn Firm

was representing Jack or DVLT at the time of Jim’s termination, there is no evidence indicating

that the Penn Firm intentionally misrepresented the nature of its representation. Moreover, even

assuming arguendo that Jack’s motives in terminating Jim were malicious, Jim presents no

evidence that the Penn Firm was “actuated by malicious motives or share[d] [any] illegal motives

of [its] client” such that it may be found liable for Jack’s alleged misconduct. 7 See Rapid

Circuits, 2011 WL 1666919, at *5. Without any evidence suggesting that the Penn Firm’s

actions were motivated by a specific intent to harm Jim, his tortious interference claim will be

dismissed.

        Jim’s aiding and abetting claim fails for similar reasons. In Pennsylvania, a party is

subject to liability for aiding and abetting breach of fiduciary duty “if he (1) does a tortious act in

concert with the other or pursuant to a common design with him, or (2) knows that the other’s

conduct constitutes a breach of duty and gives substantial assistance or encouragement to the

other so to conduct himself, or (3) gives substantial assistance to the other in accomplishing a

tortious result and his own conduct, separately considered, constitutes a breach to a third




7
  Jim offers evidence—namely, billing records from Fineburg’s firm—indicating that Penn was in communication
with Fineburg during the period preceding Jim’s termination and for a period thereafter. Although he makes much
of these interactions, he fails to show how Penn’s communications with DVLT’s longstanding corporate counsel
indicate that the conduct of Penn and the Penn Firm was “actuated by malicious motives.” See Rapid Circuits, 2011
WL 1666919, at *5.

                                                       19
person.” HRANEC Sheet Metal, Inc. v. Metalico Pittsburgh, Inc., 107 A.3d 114, 120 (Pa. Super.

2014) (quoting Restatement (Second) of Torts § 876 (1977)). Jim premises his aiding and

abetting claim on the second prong, arguing that Penn substantially assisted Jim’s breach of

fiduciary duty.

       Whether Jack did in fact breach a fiduciary duty to Jim is, as discussed, a jury question.

Nevertheless, even assuming there was a breach, Jim presents no evidence suggesting that Penn

knew Jack’s conduct constituted a breach of fiduciary duty. Nor does he offer evidence

suggesting that Penn gave “substantial assistance or encouragement to [Jack] so to” breach his

fiduciary duties. See id. The evidence here is that the Penn Firm drafted correspondence on

behalf of its client, represented its client at a meeting, and provided advice to its client. There is

no evidence that the Penn Firm took “any separate, direct action . . . outside the normal course of

representation” or engaged in any “long-term perpetuation of efforts to protect or contribute to

[Jack’s alleged] wrongful conduct” such that he could be held liable for aiding and abetting the

alleged breach. See Lhret Reading, L.P. v. Keystone Oncology Assocs., P.C., 2015 WL 3833856,

at *4 (E.D. Pa. June 22, 2015). The aiding and abetting claim will therefore be dismissed.

       An appropriate order follows.

May 13, 2021                                           BY THE COURT:

                                                       /S/Wendy Beetlestone, J.
                                                       _______________________________
                                                       WENDY BEETLESTONE, J.




                                                  20
